Citation Nr: 1104674	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied 
service connection for posttraumatic stress disorder (PTSD).

The issue of service connection for PTSD has been recharacterized 
as an acquired psychiatric disorder based on the medical evidence 
of record and pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that the scope of a claim includes any disability 
which may reasonably be encompassed by the claimant's description 
of the claimed condition, the reported symptoms, and any other 
pertinent information of record); see also Velez v. Shinseki, 23 
Vet. App. 199, 202-205 (2009).    


FINDING OF FACT

The probative and competent medical evidence of record shows that 
the Veteran does not have a present psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disability to include PTSD are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 4.125(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied below.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, even 
though the specific criteria for substantiating a PTSD claim were 
not included in the August 2005 letter, the Veteran did provide a 
VA Form PTSD Questionnaire and was given an opportunity to submit 
detailed information regarding his claimed stressors.  These 
stressors were later corroborated by the service department.  The 
letter included the criteria for substantiating a service 
connection claim including that he had an injury or disability in 
service or event which caused the same, a current mental 
disability, and a relationship between the current disability and 
service.  Therefore, the Veteran was not prejudiced by any lack 
of notice regarding stressors concerning his PTSD claim in the 
August 2005 letter.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes service treatment records and VA 
examination reports.  There is no indication in the record of any 
outstanding relevant evidence.

The Veteran was afforded VA examinations in February 2006 and 
July 2010.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient information 
to decide the issue on appeal and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for an acquired psychiatric 
disorder, including PTSD.  He reported a number of stressors he 
experienced while serving in Korea, the Dominican Republic, and 
Vietnam.  He stated that he was in helicopter repair and that in 
Korea in August or September 1963, he was in a truck that broke 
down with a big explosion and they were stranded in the snow for 
hours before being rescued.  He also recalled being on gun duty 
in a shack alone and being scared to death.  He stated that in 
December 1965, he was in Vietnam just outside Qui Nhon and was in 
a test flight and came under sniper fire.  He also recalled one 
night mortar shells landing just outside of camp and spending the 
night in fox holes, as well as seeing dead bodies being 
transported.  Last, he indicated that in Vietnam he was on a ship 
and the waves were so high he was afraid the ship was going to 
fall apart because it was so old.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).  

If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f)(2).

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may be 
implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the veteran was assigned to and stationed with a unit 
that was present while such an event occurred strongly suggests 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, the amendments would apply in the Veteran's 
case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The service personnel records reflect the Veteran's service in 
Korea from September 12, 1963 to July 27, 1964, Dominican 
Republic from August 27, 1965 to September 21, 1965, and Vietnam 
from November 29, 1965 to November 18, 1966.  He served in the 
Army and during his first period of service, his military 
occupational specialty (MOS) was Armor Intelligence Specialist.  
During his second period of service, the MOS was helicopter 
mechanic.

Service treatment records show that the Veteran reported in 
September 1966 that he had anxiety and tension when in aircraft 
followed by depression.  This was increased by being at high 
altitudes.  Psychiatric clinical evaluations in March 1963, March 
1964, April 1965, and the final discharge examination in April 
1967 were normal.

Most of the stressors reported by the Veteran are either 
unverifiable or extremely difficult to verify.  However, the 
Veteran's competent and credible reports of experiencing sniper 
fire in December 1965 or January 1966 in a helicopter along with 
the findings in service in September 1966 of experiencing 
anxiety, tension, and depression when in an aircraft provide 
credible evidence of this experience in service.  Thus, any 
determination of whether the Veteran has PTSD should take this 
experience into consideration.  

Moreover, the U.S. Army and Joint Service Records Research Center 
(JSRRC) verified in June 2010 that the Qui Nhon Ammunition 
Storage area was attacked in late April 1966.  As the Veteran 
reported that his unit was attacked just outside of Qui Nhon in 
December 1965 or January 1966, his reported stressor has been 
confirmed and his presence in this area during this time frame is 
presumed.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Veteran was evaluated in February 2006 by a VA clinical 
psychologist, who determined that the Veteran might have 
situational depression, unrelated to service, but did not have 
PTSD.  The PTSD assessment was based in part on the fact that the 
Veteran did not experience any life-threatening situations in 
service.  The examiner, however, did not have the benefit of all 
of the Veteran's reported stressors, as the Veteran reportedly 
avoided discussion of the topic during the examination and only 
mentioned seeing dead bodies being transported.  When asked about 
what he thought was contributing to what he believed was PTSD, 
the Veteran could not get through the incident and started to 
cry.  The examiner noted that the Veteran was rather closed, but 
was in obvious pain.  The Veteran did not reassert his stressor 
of experiencing mortar fire outside his camp in Vietnam; nor did 
the examiner have the benefit of any searches conducted by the 
JSRRC to find corroborative evidence of this event.  Also, the 
examiner did not comment on the findings in service in September 
1966 when the Veteran reported experiencing anxiety, tension, and 
depression while being in an aircraft, which is consistent with 
his report of being afraid when he was in a helicopter that came 
under sniper fire in 1965.    

An August 2007 VA nursing note shows negative PTSD and depression 
screens.

A July 2010 VA examination report shows that the examiner was to 
consider whether the Veteran had an acquired psychiatric disorder 
related to his competent and credible reports of experiencing 
sniper fire in December 1965 or January 1966 in a helicopter as 
well as the findings in service in September 1966 of his 
experiencing anxiety, tension, and depression when in an 
aircraft.  The report further noted that the examiner was to 
consider any PTSD stressor corroborated by the JSRRC.
 
The examiner noted that the Veteran was asked about several 
experiences that had been previously noted in either the first VA 
examination in 2006 or in the referral information above.  He 
recounted the experience described in the first examination of 
witnessing a truckload of dead people bouncing around in the back 
of a truck while in Vietnam.  He further described this incident 
as jarring and eye-opening such that after this he was more aware 
of death and injuries around him.  He also recalled that the 
smell was "awful."  He denied that this experience continued to 
affect him significantly in a manner that would be suggestive of 
PTSD.  

He also was asked about the two incidents listed above in the 
referral section.  He described his experience of the helicopter 
he was in being hit by gunfire.  He indicated that the pilot 
notified the passengers that they were being hit and that he did 
not see or hear the gunfire directly and was not aware of whether 
or not they hit the shooter.  He stated that he was extremely 
afraid at the time of the incident, but denied that it continued 
to affect him significantly in a manner that would be suggestive 
of PTSD.

As to the second instance listed above of "experiencing anxiety, 
tension, and depression when in an aircraft" in September 1966, 
the Veteran was unaware of what this was referring to.  He did 
not indicate experiencing other potentially traumatic events 
during his time in the military.

The examiner noted that in order to diagnose PTSD according to 
DSM-IV-TR, specific signs and symptoms across six specific 
criteria must be present.  The Veteran did endorse experiencing 
two events while in Vietnam that could be considered Criterion A 
events and so he was further assessed for symptoms of PTSD.  
Criterion A was experiencing or witnessing a traumatic event that 
involved actual or threatened death or serious injury and the 
response to this event involved intense, fear, helplessness, or 
horror.  While the Veteran did recall experiencing at least two 
incidents while in Vietnam that were especially difficult and to 
which he did respond with intense fear (his helicopter being shot 
at) or distress (seeing a truck full of dead bodies), he did not 
indicate that these experiences continued to affect him 
negatively.  He stated that he did not continue to experience 
intrusive thoughts, dreams, or otherwise reexperience either of 
these incidents; nor did he endorse symptoms of avoidance or 
increased arousal.  Thus, he was not provided with a diagnosis of 
PTSD.  The Veteran completed the PTSD-Checklist - Military 
Version (PCL-M).  His total score on this instrument was 21.  The 
cut-off score for the presence of PTSD was 50.  Thus, these 
results further supported no diagnosis of PTSD.  The Axis I 
diagnosis was no diagnosis.  

In conclusion, it was the examiner's opinion that the Veteran was 
not currently experiencing symptoms of PTSD, nor any other 
psychiatric disorder.  His social and occupational functioning 
was impaired, but this impairment was due to physical rather than 
psychiatric difficulties.

An addendum to this report notes that the claims file was 
received and thoroughly reviewed and that no changes to the 
original report were indicated as a result of this review.

The July 2010 VA examiner did not explicitly comment on the 
stressor verified by the JSRRC, specifically, the report of 
mortar attacks at Qui Nhon.  However, the examiner conceded that 
the Veteran had two stressors that met the criterion A 
requirements of witnessing or experiencing a traumatic event.  
Thus, this aspect of the criteria for meeting a diagnosis of PTSD 
was met regardless of whether the examiner also considered the 
additional mortar fire stressor.  It also is worth mentioning 
that the Veteran indicated that he could not recall any other 
stressful experiences other than the ones he mentioned during the 
examination involving the helicopter and the dead bodies.  
Moreover, the examiner subsequently indicated a thorough review 
of the claims file and indicated that there was no change to the 
previous opinion.    Therefore, the record shows that the July 
2010 VA examiner considered all relevant stressor information in 
determining whether the Veteran met the requirements for a 
diagnosis of PTSD.

One of the requirements for substantiating a service connection 
claim is the presence of a current disability or chronic 
manifestations of a disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  That a condition or injury occurred in 
service alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The medical evidence shows that, even though the Veteran reported 
a stressful experience on his service treatment records and was 
exposed to stressors in service, he presently does not have a 
psychiatric diagnosis as a result of this service.  For this 
reason, his service connection claim for an acquired psychiatric 
disorder must fail.

The Veteran has argued that he is entitled to service connection 
for an acquired psychiatric disability.  However, a present 
diagnosis of any acquired psychiatric disability is not shown by 
the medical evidence of record.  The Veteran is competent to 
report that which he can experience or observe, but he cannot 
provide a competent medical opinion regarding any psychiatric 
diagnosis.  Thus, his views are far outweighed by the detailed 
opinions provided by the medical professionals who discussed the 
Veteran's condition and provided the relevant clinical testing to 
support their opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the service 
connection claim for an acquired psychiatric disability to 
include PTSD; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


